DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Claim 13 states that the radiation dose of the x-ray source is set as a function of the actual distance.  This doesn’t make sense at least because parent claim 12 states that the distance is changed to the predetermined distance.  Subsequently adjusting the dose according to the actual distance sounds potentially dangerous insofar as the dose is not set according to the current distance that the x-ray source is to the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0040196 A1) in view of Berestov (US 6,222,904 B1).
Regarding claims 14 and 15, Zhang discloses a C-arm x-ray imaging apparatus (Figs.5 and 11), including:
a) an x-ray source 101 having a variable focus point 14 configured to create x-rays 6; and
b) an x-ray detector 111 configured to create recorded images; where the C-arm x-ray imaging apparatus is configured to:
c) record a first image of an object in a first position of an object 116 in relation to the x-ray source 101 and the x-ray detector 111 with a first focal point 14 (left in Fig.5) of the x-ray source 101, where the object 116 is positioned between the x-ray source 101 and the x-ray detector 111 in the first position (Fig.11), and where at least one defined geometry in the object 
d) change a focus point towards a second focus point 14 (right in Fig.5) at the x-ray source with the x-ray source 101, the x-ray detector 111, and the object 116 remaining in the first position (Fig.11); and
e) record a second image of the object 116 in the first position with the second focus point 14 of the x-ray source 101, where the at least one defined geometry is imaged in the second image (region of interest covered by overlap region 5, Fig.11).

Further regarding claim 14, Zhang does not specifically disclose determining a distance from the object to the x-ray source and/or the x-ray detector based on the change in the focus point between the first focus point and the second focus point and the recorded images of the at least one defined geometry in the first recorded image and the second recorded image.
Berestov teaches the practice of providing a stereoscopic x-ray imaging system where first and second images of an object 103 are sequentially acquired from two different focus points 213, 215 (Fig.6 and col.3, lines 29-44).  Berestov further teaches that a stereoscopic pair of images acquired in this manner provides an opportunity to precisely determine the distance 613 of a region of interest 606 within the object with respect to the x-ray source 607, which depends on the distance between the focus spots and the locations of the structure 606 on each image (Fig.6; also see: col.6, line 20, through col.7, line 58).  Such quantitative data is essential in applications such as surgery (col.2, lines 35-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to determine the distance between the defined geometry and the x-ray source based on the change in the focal point and the two recorded images, as taught by Berestov, in order to more accurately determine the location of the defined geometry in the patient for safe and successful surgical procedures, as suggested by Berestov.


Claim 1, 7, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauser (US 9,427,198 B2) in view of Berestov (US 6,222,904 B1).

Regarding claim 1, Steinhauser discloses a method (Figs.2 and 4), including:
a) providing an x-ray imaging apparatus (Fig.1) having an x-ray source 3 with a variable focus point 8 for creating x-rays 12, 14 and an x-ray detector 4 for creating recorded images;
b) positioning an object in a ray path of a first x-ray 12 in a first position of the object in relation to the x-ray source 3 and the x-ray detector 4, where the first x-ray 12 is created with a first focus point 8 (Fig.2);
c) creating a first recorded image S4 of the object in the first position with the first focus point 8, where at least one defined geometry 20 in the object and/or on the object is imaged in the first recorded image;
d) undertaking a measure (of distance D, S1) for a change A in focus point towards a second focus point 8 with the x-ray source 3, x-ray detector 4, and the object remaining in the first position (Fig.2, col.5, lines 3-25), where a second x-ray 14 with the second focus point 8 is created by the x-ray source 3;
e) creating a second recorded image S5 of the object in the first position with the second focus point 8, where the at least one defined geometry 20 is imaged in the second recorded image; and
f) determining a distance B from the object to the x-ray source 3 (necessary for determining subsequent focal spot separations A, see col.5, lines 33-37, where the focal spot separation is based on the similar triangles defined by C, D and alpha, and A, B and alpha, Fig.2).

Further regarding claim 1, Steinhauser does not specifically disclose how the distance B is determined.  However, Steinhauser notes that the accurate display of the stereoscopic image is based on the similar triangles C, D and A, B, having the common angle alpha (Fig.2) in order to minimize eye strain for the surgeon (col.5, lines 26-32).
Berestov teaches the practice of providing a stereoscopic x-ray imaging system where first and second images of an object 103 are sequentially acquired from two different focus points 213, 215 (Fig.6 and col.3, lines 29-44).  Berestov further teaches that a stereoscopic pair of images acquired in this manner provides an opportunity to precisely determine the distance 613 of a region of interest 606 within the object with respect to the x-ray source 607, which depends on the distance between the focus spots and the locations of the structure 606 on each image (Fig.6; also see: col.6, line 20, through col.7, line 58).  Such quantitative data is essential in applications such as surgery (col.2, lines 35-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to determine the distance between the defined geometry and the x-ray source based on the change in the focal point and the two recorded images, as taught by Berestov, in order to more accurately determine the location of the defined geometry in the patient for accurate, low-strain display of the stereoscopic image, as suggested by Berestov and Steinhauser.

With respect to claims 7 and 8, Steinhauser further discloses that the at least one defined geometry 20 includes a structure (typically including a radiopaque marker) implanted into the patient (catheter 20).

With respect to claim 10, Steinhauser further discloses that:
g) various structures within the object are imaged in the first recorded image and the second recorded image relative to a reference point 20;
h) in the second recorded image, a change in the corresponding imaged structures in relation to the reference point 20 occurring through the change in focus point 8 is corrected such that the structures imaged in the second recorded image each have a same relationship to the reference point 20 as the respective structures imaged in the first recorded image; and
i) a corrected second recorded image is created based on the same relationship to the reference point 20 (images are matched and aligned based on the position of the catheter 20, see at least col.3, lines 27-33 and lines 52-56).

With respect to claim 11, Steinhauser further discloses that a video sequence is created based on the first recorded image and the corrected second recorded image (see at least Title, “Live 3D x-ray viewing”).





Regarding claim 12, Steinhauser discloses a method (Figs.2 and 4), including:
a) providing an x-ray imaging apparatus (Fig.1) having an x-ray source 3 with a variable focus point 8 for creating x-rays 12, 14 and an x-ray detector 4 for creating recorded images;
b) predetermining a required distance of an object to the x-ray source 3 (desired magnification: col.5, lines 51-53);
c) positioning an object in a ray path of a first x-ray 12 in a first position of the object in relation to the x-ray source 3 and the x-ray detector 4, where the first x-ray 12 is created with a first focus point 8 (Fig.2);
d) creating a first recorded image S4 of the object in the first position with the first focus point 8, where at least one defined geometry 20 in the object and/or on the object is imaged in the first recorded image;
e) undertaking a measure (of distance D, S1) for a change A in focus point towards a second focus point 8 with the x-ray source 3, x-ray detector 4, and the object remaining in the first position (Fig.2, col.5, lines 3-25), where a second x-ray 14 with the second focus point 8 is created by the x-ray source 3;
f) creating a second recorded image S5 of the object in the first position with the second focus point 8, where the at least one defined geometry 20 is imaged in the second recorded image;
g) determining an actual distance B from the object to the x-ray source 3 (necessary for determining subsequent focal spot separations A, see col.5, lines 33-37, where the focal spot separation is based on the similar triangles defined by C, D and alpha, and A, B and alpha, Fig.2); and
h) changing a relative position of the object in relation to the x-ray source 3 and x-ray detector 4 as a function of the predetermined required distance and the actual distance determined (inherent for maintaining the desired magnification).

Further regarding claim 12, Steinhauser does not specifically disclose how the distance B is determined.  However, Steinhauser notes that the accurate display of the stereoscopic image is based on the similar triangles C, D and A, B, having the common angle alpha (Fig.2) in order to minimize eye strain for the surgeon (col.5, lines 26-32).
Berestov teaches the practice of providing a stereoscopic x-ray imaging system where first and second images of an object 103 are sequentially acquired from two different focus points 213, 215 (Fig.6 and col.3, lines 29-44).  Berestov further teaches that a stereoscopic pair of images acquired in this manner provides an opportunity to precisely determine the distance 613 of a region of interest 606 within the object with respect to the x-ray source 607, which depends on the distance between the focus spots and the locations of the structure 606 on each image (Fig.6; also see: col.6, line 20, through col.7, line 58).  Such quantitative data is essential in applications such as surgery (col.2, lines 35-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to determine the distance between the defined geometry and the x-ray source based on the change in the focal point and the two recorded images, as taught by Berestov, in order to more accurately determine the location of the defined geometry in the patient for accurate, low-strain display of the stereoscopic image, as suggested by Berestov and Steinhauser.


With respect to claim 13, Steinhauser does not specifically disclose setting the x-ray dose as a function of the distance between the source and the patient.  However, the skilled artisan readily appreciates the fact that the source-to-patient distance is one of the many parameters that are properly considered for safe and reliable dose calculations in medical imaging.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Steinhauser to set the radiation dose of the x-ray source as a function of the distance between the x-ray source and the patient since it is the known appropriate, safe, and often required, means of doing so to avoid overexposure of the patient.

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, although collimators are known and mandatory in medical imaging systems, the prior art neither teaches nor reasonably suggests that both a) a same part of the collimator of the x-ray source is imaged in both the first and second recorded images, and b) a value of the change in the focus point is established based on the respective imaging of the part of the collimator in the first and second images, as required by the combination as claimed.
Zhang teaches the practice of having a variable focus x-ray source emit x-rays for stereoscopic imaging through a common collimator (Figs.1 and 4-9); however, there is no suggestion in the art that the imaged collimator plays a role in determining the change in focal spot position.
Claims 3-6 are objected to by virtue of their dependence upon claim 2.

With respect to claim 9, the prior art neither teaches nor reasonably suggests the additional limitation that the distance of the object to the x-ray source or to the x-ray detector is established based on the established distances of the plurality of defined geometries, as required by the combination as claimed.  Steinhauser is concerned with tracking the catheter during a surgical procedure, and as such, the only relevant distance is the distance between the source and the catheter.  All relevant structures surrounding the catheter will be in focus because the catheter is in focus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884